              Case 16-51152-btb      Doc 32    Entered 12/09/20 18:36:54    Page 1 of 3



 1   CHRISTOPHER P. BURKE
     STATE BAR NUMBER 4093                             Electronically filed: 12/09/20
 2   attycburke@charter.net
     702 Plumas Street
 3   Reno, Nevada 89509
     (775) 333-9277
 4   Attorney for Debtors
 5
                           UNITED STATES BANKRUPTCY COURT
 6
                               FOR THE DISTRICT OF NEVADA
 7
                                                 ***
 8
 9
     IN RE:                                                  Case No: BK-16-51152-BTB
10                                                           (Chapter 13)
     JOSEPH GREGORY ROWBOTTOM III
11   and CATHY JEAN ROWBOTTOM                                MOTION TO MODIFY
                                                             CONFIRMED CHAPTER 13
12                                                           PLAN
13                                                           Hearing Date: 1/21/2021
               DEBTORS.                                      Hearing Time: 3:00 p.m.
14
15         COMES NOW, Debtors, Joseph Gregory Rowbottom III and Cathy Jean
16   Rowbottom, (“Debtors” or “the Rowbottoms”), through their attorney, Christopher P.
17   Burke, Esq., and move to modify their Chapter 13 Plan based on the following grounds:
18         1. The Rowbottoms filed their Chapter 13 bankruptcy on September 15, 2016.
19         2. The Rowbottoms’ Chapter 13 Plan was confirmed by this Court on December
20   8, 2016 and the Order Confirming Chapter 13 plan was entered on December 16, 2016
21   [Dkt. 20].
22         3. That Debtor’s confirmed Chapter 13 Plan provided for a base of $36,570
23   payment to:
24                (1) Nevada West Financial of $13,628.29 with 6% interest for a 2005
25                   Ford F150.
26                (2) Honor Finance of $11,471 with 6% interest for a 2014 Nissan Versa.
27
28                                                 1
                Case 16-51152-btb   Doc 32    Entered 12/09/20 18:36:54    Page 2 of 3



 1
 2           5. That over the last couple years, Debtors have been struggling to make their
 3   plan payments, and have become behind. The Trustee filed a Motion to Dismiss on
 4   September 15, 2020 (Dkt. 27), and Debtors filed an Opposition on October 1, 2020 (Dkt.
 5   30). Debtor, Cathy Jean Rowbottom, has been unemployed due to the pandemic as the
 6   company she worked for is based in California. Mrs. Rowbottom has not been able to
 7   find new employment yet.
 8           6. To date, the Rowbottoms have paid $28,075 into their plan.
 9           7. That the Rowbottoms seek to modify their Chapter 13 Plan by extending their
10   Chapter 13 Plan by twenty four (24) months to September 2023 pursuant to the CARES
11   Act of 2020.
12           8. That the Rowbottoms seek to modify their Chapter 13 payment schedule as
13   follows:
14           In addition to the $28,075 they have already paid in:
15           Payments are to be: $275 per month, commencing December 2020 through
16   September 2023 (34 months), totaling $9,350. In addition to the $28,075 the
17   Rowbottoms have paid in, the base would be $37,425.
18           9. The general unsecured creditors will receive the same amount on their claims
19   as a result of this modification.
20           10. The Debtors’ plan meets all the mandatory requirements of the Chapter 13
21   Plan.
22           11. That Christopher P. Burke, Esq. has been compensated in the sum of $100
23   directly from the Debtors, and requests that he be compensated an additional sum of
24   $995 through the plan, for the additional time and work spent on this case.
25
26
27
28                                                2
            Case 16-51152-btb     Doc 32    Entered 12/09/20 18:36:54    Page 3 of 3



 1
 2
 3    WHEREFORE, the Debtors pray:
 4   1)    That the Court allow the Rowbottoms to modify their Chapter 13 Plan to extend
 5         their plan an additional twenty-four (24) months to September 2023 pursuant to
 6         the CARES Act of 2020.
 7   2)    That the Court allow the Rowbottoms to modify their Chapter 13 plan payments
 8         as follows; That in addition to the $28,075 already paid in, the Rowbottoms’
 9         payments will be as follows:
10         $275 per month commencing December 2020 for every consecutive month
11         through September 2023.
12   3)    That the Court allow Christopher P. Burke, Esq. the $100 he received from the
13         Debtors directly and additional attorney fees of $995 requested to be paid
14         through the plan for the additional time and work spent on this case.
15   4)    Any other relief deemed just and proper.
16
17   DATED this 9TH day of December 2020.
18
19   /s/ Christopher P. Burke, Esq.
     Christopher P. Burke, Esq.
20   Attorney for Debtors
21
22
23
24
25
26
27
28                                              3
